Citation Nr: 0428263	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The Board observes that a May 2001 rating decision denied an 
increased rating for bilateral pes planus, evaluated as 10 
percent disabling.  The veteran entered a notice of 
disagreement in July 2001.  Thereafter, an April 2003 
Decision Review Officer (DRO) decision granted an increased 
rating, to 30 percent, for the veteran's service-connected 
bilateral pes planus, effective December 8, 2000.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of a 30 percent rating is not a full grant of the 
benefit sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to an increased rating, the 
matter remains before the Board for appellate review.  

The Board notes that at the time of his June 2004 Board 
hearing, the veteran submitted additional evidence consisting 
of treatment records and a statement from S. Wilder, D.P.M, 
dated April 2004 to May 2004, and X-ray reports dated in 
March 2004 from the Lake City VA Medical Center.  In 
connection with the submission of such evidence, he signed a 
statement waiving consideration of the newly submitted 
evidence by the RO.  As such, the Board can properly consider 
such evidence.  See 38 C.F.R. § 20.1304 (2003).

The Board also observes that in June 2004 the veteran raised 
claims of entitlement to service connection for his ankles, 
knees, hips, back, and balance as secondary to his service-
connected bilateral pes planus.  Such are referred to the RO 
for appropriate action.  Additionally, at his June 2004 Board 
hearing, the veteran indicates that he could no longer retain 
employment due to his service-connected bilateral pes planus.  
If the veteran wishes to claim a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU), he should so inform 
the RO so that appropriate action can be taken. 

This issue is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for bilateral pes planus, 
currently evaluated as 30 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  He claims that he 
experiences a lot of pain and tightness in his feet.  The 
veteran also states that he is only able to walk for 15 
minutes at a time and cannot stand for any length of time due 
to his foot disabilities.  He indicates that he has two foot 
contractions nightly.  The veteran claims that arch supports 
have not helped his feet, rather, only a certain brand of 
boots offer slight relief as he can move his feet around in 
them.  He also states that he has to walk on the outside or 
ball of his feet.  The veteran also indicates that he has 
tenderness on the tops of his feet, hammer toes, and some 
neuropathy in the middle toes of both feet.  He also has 
calluses on the bottom and sides of his feet.  Furthermore, 
the veteran claims that he is currently unemployed as a 
result of his service-connected bilateral foot disabilities.  
As such, he contends that a rating in excess of 30 percent is 
warranted for bilateral pes planus. 

The veteran was last afforded a VA examination for 
compensation purposes in January 2001.  Since that time, the 
veteran has stated that his bilateral foot disabilities have 
increased in severity and that he cannot secure and retain 
substantially gainful employment due to his bilateral foot 
symptomatology.  Additional treatment records submitted at 
the time of the veteran's June 2004 Board hearing also 
suggest an increase in disability.  As such, a contemporary 
examination is needed to properly determine the nature and 
severity of the veteran's bilateral pes planus symptoms and 
the impact of such on the veteran's employability. 

Additionally, there appear to be outstanding records 
pertinent to the veteran's appeal.  At his June 2004 Board 
hearing, the veteran indicated that he had been seeking 
treatment for his service-connected bilateral foot 
disabilities from Dr. Wilder and submitted treatment records 
dated April 2004 to May 2004 at the time of such hearing.  
The Board also observes that treatment records from the Lake 
City VA Medical Center are included in the claims file, with 
the most recent treatment record dated in March 2003.  At his 
June 2004 Board hearing, the veteran indicated that he was 
unsure whether he had sought treatment for his foot 
disabilities from the Lake City VA Medical Center since March 
2003, but submitted March 2004 X-ray reports from the Medical 
Center.  As such, while on remand, outstanding relevant 
records, to include complete records from Dr. Wilder and any 
records dated since March 2003 from the Lake City VA Medical 
Center, should be obtained and associated with the claims 
file. 

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating claim and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for foot disabilities.  The 
RO should take the appropriate steps to 
obtain identified records, to include 
those from Dr. Wilder and the Lake City 
VA Medical Center dated since March 2003, 
not already associated with the claims 
file.  A response, negative or positive, 
should be associated with the claims 
file.  For VA records, requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

3.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded an appropriate VA examination to 
determine the current nature and severity 
of his bilateral pes planus.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  
The examiner should comment upon the 
presence of marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement, severe 
spasm of the tendo achillis on 
manipulation, and whether the veteran's 
bilateral pes planus are improved by 
orthopedic shoes or appliances.  The 
examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected bilateral pes planus, to 
include whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed must be provided.

4.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence, with consideration of 
38 C.F.R. §§ 3.321(b)(1) and 4.16 (2003) 
as applicable, see Harris v. Derwinski, 1 
Vet. App. 180 (1991).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

